Title: To George Washington from Michael Morgan O’Brien, 4 May 1789
From: O’Brien, Michael Morgan
To: Washington, George



Sir!
New York 4th May 1789.

By the advice of my Friends, I am induced to apply to your Exellency for an Appointment in the Customs at the Port of Philadelphia.
I am informed in that Arrangement, there will be a Surveyor, and a Searcher, in either of which Capacities I shoud be happy to serve, if I am thought worthy of the Appointment.
I flatter myself it woud not be unacceptable to my fellow Citizens, and that I shoud be found to execute the Office with honour and fidelity.
I beg leave to refer your Excellency to the Honble Robert Morris, George Clymer, and Thomas FitzSimons for my character. I have the honour to be with respect, Sir! Your Excellency’s very hum: & most Obt Servant

Michael Morgan O’Brien

